DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 06/09/2022 has been entered and considered. Upon entering claim 1 has been amended, and claims 3 and 16 have been canceled.
Response to Arguments
Applicant’s arguments filed 06/09/2022 have been fully considered.
Allowable Subject Matter
1.	Claims 1-2 and 4-15 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…an auxiliary contact, which, in addition to the direct contacting, is configured to electrically connect the movable contact with the fixed contact in the stationary state; wherein the auxiliary contact is constructed and arranged to temporarily conduct a current between the fixed contact and the movable contact in the event of interruption in which the direct mechanical connection between the moveable contact and the fixed contact is temporarily interrupted and immediately reinstated after the interruption, and wherein in the stationary state: the movable contact is configured to contact the fixed contact at a first region; the auxiliary contact is configured to contact the fixed contact at a second region; and the first region and the second region are configured to have a mutual spacing larger than or equal to a predetermined minimum spacing.”
Claims 2 and 4-15 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836